Fourth Court of Appeals
                                            San Antonio, Texas
                                                    May 19, 2015

                                                 No. 04-14-00902-CR



                                             Luis JARAMILLO, JR.,
                                                    Appellant

                                                         v.
                                           The State of TexasAppellee/s
                                            THE STATE OF TEXAS,
                                                     Appellee

                         From the 290th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2012CR2228
                                 Honorable Melisa Skinner, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to June 10, 2015.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Luis Jaramillo, Jr. #01966673                     Vincent D. Callahan
                 Garza West Facility                               Attorney At Law
                 4250 Highway 202                                  P.O. Box 12141
                 Beeville, TX 78102                                San Antonio, TX 78212-9998

                 Jennifer Rossmeier
                 Bexar County Assistant District Attorney
                 101 W. Nueva St.
                 San Antonio, TX 78205